Citation Nr: 0824599	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1992.  It appears he also had National Guard service 
from July 1992 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  A review of the record indicates 
that, with the exception of a Form DD-214, service personnel 
and treatment records for the active duty period of this 
veteran's service have not been located.  The record 
indicates that VA has made multiple attempts to retrieve 
these records including contact with the National Personnel 
Records Center, U.S. Army Reserve Personnel Command, Records 
Management Center, and the U.S. Army Enlistment Records and 
Evaluation Center.  However, the record does not indicate 
that any attempt has been made to locate the veteran's 
service treatment records from the Office of the Adjutant 
General for the Louisiana National Guard.  An attempt to 
obtain records from this source must be made.  

There are also outstanding VA outpatient clinical records 
that have not been associated with the claims file.  The 
record notes treatment from the Outpatient PTSD Clinic at the 
New Orleans VA Medical Center.  No such treatment records are 
affiliated with the claims file.  Further development is 
necessary to comply with VA's duty to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim for benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of the Adjutant 
General, Headquarters, Louisiana National 
Guard to request all service personnel and 
treatment records for this veteran to 
include both his active duty and National 
Guard periods of service.  The specific 
dates of National Guard service were from 
July 20, 1992 to September 12, 1996.  
Please see National Guard discharge orders 
contained in the white Service Department 
Records Envelope of the claims file for 
further contact or identifying information 
if necessary.  

ALL attempts to obtain these records, 
including those which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

2.  Obtain all outstanding VA clinical 
records, to include those from the 
Outpatient PTSD Clinic at the New Orleans 
VA Medical Center.  This treatment and the 
associated records are referenced in the 
May 2004 statement from Dr. K.B..

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
